Citation Nr: 0805577	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  05-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  He served in Vietnam and was awarded the 
Combat Infantry Badge (CIB).  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal, as well as service connection for nerves.  During 
a January 2006 hearing at the RO, the veteran withdrew his 
claim for service connection for a nervous condition other 
than PTSD.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran has current flat feet.

2.  The competent medical evidence, overall, does not show 
that the veteran has a current skin condition, to include as 
due to exposure to herbicides, nor may it be so presumed.

3.  The competent medical evidence, overall, does not show 
that the veteran has PTSD; it does not show that any current 
psychiatric condition is related to the veteran's service, 
nor may it be so presumed.  



CONCLUSIONS OF LAW

1.  Service connection for flat feet is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for a skin condition, to include as 
due to exposure to herbicides, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  Service connection for a psychiatric condition, to 
include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied with respect to 
the first three elements by way of an August 2004 letter sent 
to the appellant that fully addressed the first three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

The appellant was not asked to submit evidence and/or 
information in his possession to the AOJ.  Thus, the VCAA 
duty to notify has not been satisfied with respect to the 
fourth notice element of asking the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In March 
2006 correspondence, the veteran requested the RO to 
"[p]lease forward this appeal to the Board of Veterans 
Appeals as soon as possible."  In doing so, he implicitly 
communicated that he had no additional information or 
evidence to submit.  Similarly, in an April 2006 VA Form 646, 
the veteran's representative requested the Board apply 
applicable regulations and review the evidence contained in 
the veteran's claims file.  This, too, implicitly 
communicated that the veteran had no additional information 
or evidence to submit.  These communications make it clear 
that the veteran has submitted all evidence and/or 
information in his possession and thus the purpose of the 
fourth notice element was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
post-service treatment records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board has attempted to 
obtain medical records from all identified private sources.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA has conducted an examination for the 
veteran's psychiatric claim.  VA need not conduct any 
examinations for the skin condition or flat feet claims 
because the information and evidence of record, as set forth 
and analyzed below, contains sufficient competent medical 
evidence to decide these claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra.  As service and post-service medical records 
provide evidence against these claims, indicating no current 
skin condition or flat feet during or after service, there is 
no basis to obtain medical opinions.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran was awarded a CIB and served in Vietnam with an 
MOS of armor crewman.  He contends that he now has flat feet, 
due to ill-fitting Army boots; a skin condition all over his 
body, due to exposure to herbicides or chemicals while 
working in or around tanks; and PTSD, due to an incident 
during which a tank he was driving went over a mine, with the 
resulting explosion killing all three people in the back of 
the tank.  He notes that he currently has symptoms of PTSD 
such as nightmares, flashbacks, anxiety, sleep problems and 
depression.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

Service connection for some disorders, including chloracne or 
other acneform disease consistent with chloracne, may be 
presumed as related to exposure to herbicides if the veteran 
was exposed to Agent Orange or other herbicides while serving 
on active duty in the Republic of Vietnam during the Vietnam 
Era.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In addition to the presumption 
of service connection allowed in 38 C.F.R. § 3.307, the Court 
has held that a veteran may establish service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The veteran served in Vietnam, and therefore exposure to 
herbicides is presumed.  The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107- 103, 115 Stat. 976 
(2001).  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3- 2000.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to the 
feet, skin or a psychiatric condition.  Because these 
conditions were not seen during service, service connection 
may not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  

There is no evidence of pertinent skin or psychiatric 
complaints, symptoms, findings or diagnoses within one year 
of the veteran's separation from service.  Because no 
presumptive skin or psychiatric condition was seen within one 
year of the veteran's separation from service, presumptive 
service connection is not warranted.

The post-service VA and private medical records are entirely 
negative for complaints, symptoms, findings or diagnoses 
relating to flat feet or a skin condition.  The veteran 
testified during a January 2006 hearing at the RO that he 
received treatment for flat feet within 1 or 11/2 years of 
separation from service from Dr. H., whose records would then 
have been sent to Dr. G.  The Board has attempted to obtain 
records from these sources but they are unavailable.  
Overall, the post-service medical records are evidence 
against service connection for flat feet and a skin 
condition, to include as due to herbicide exposure.  

Post-service VA records dated in 2004 and 2005 provide Axis I 
diagnoses of sleep disorder due to GMC (general medical 
condition); adjustment disorder with mixed emotions; 
depression, NOS; and sleep apnea.  The records do not provide 
any evidence or opinion linking these diagnoses to the 
veteran's service.  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The post-service records do not provide any diagnosis of 
PTSD.  During a January 2004 VA outpatient appointment for an 
unrelated condition, the veteran answered 4 questions 
positively on a PTSD screening.  These subjective answers did 
not result in any psychiatric diagnosis.  The sole relevance 
of the questions was that if the patient answered 3 or more 
positively, he should be asked if he wanted to talk with a 
mental health provider.  

The report of a September 2004 VA PTSD examination provides 
that the examiner reviewed the veteran's claims file.  It 
sets forth the pertinent medical history, reported stressor, 
current complaints, and current examination results.  The 
pertinent Axis I impression was that the veteran did not meet 
the criteria for PTSD at that time.  The examiner observed 
that some of the veteran's dysphoric feeling was rated to his 
myocardial infarction and poor cardiac function.  Cardiac 
rehabilitation, both psychological and medical, should be 
furnished to the veteran for better progress.  

The veteran essentially contends that he has had symptoms of 
flat feet, a skin condition and a psychiatric condition since 
active duty.  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the veteran is able to 
observe continuity of the claimed conditions since service, 
his opinions are outweighed by the lack of pertinent findings 
in his service medical records, the lack of objective medical 
evidence of current pes planus or skin condition, the lack of 
objective medical evidence of a psychiatric condition for 
many years after separation, and the lack of probative 
medical evidence linking any of the claimed conditions to his 
service.  

Because of the Board's finding that the veteran does not have 
a current diagnosis of PTSD, the Board need not address the 
issue of whether his claimed stressor occurred, or may be 
presumed to have occurred in light of his receipt of the CIB.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for flat feet, a skin 
condition (to include as due to exposure to herbicides), or a 
psychiatric condition, to include PTSD.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for flat feet is denied.

Service connection for a skin condition, to include as due to 
exposure to herbicides, is denied.

Service connection for a psychiatric condition, to include 
PTSD, is denied.  



____________________________________________
Steven D. Reiss
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


